Citation Nr: 0212663	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of degenerative joint disease of the cervical 
spine, currently rated 20 percent disabling

2.  Evaluation of degenerative joint disease of the right 
knee, currently rated 10 percent disabling.

3.  Evaluation of degenerative joint disease of the left 
knee, currently rated 10 percent disabling.

4.  Evaluation of degenerative joint disease of the right 
hip, currently rated 10 percent disabling.

5.  Evaluation of degenerative joint disease of the left hip, 
currently rated 10 percent disabling.

6.  Evaluation of degenerative joint disease of the right 
shoulder, currently rated 20 percent disabling.  

7.  Entitlement to a compensable rating for residuals of a 
fracture of the right distal radius.

8.  Evaluation of postoperative residuals of a fracture of 
the right distal fibula of the right ankle, with traumatic 
arthritis, currently rated 20 percent disabling.


[A separate Board decision will address issues of evaluations 
of degenerative joint disease of the right and left elbows.]


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a December 1998 RO decision that awarded 
service connection and assigned various ratings for the 
following conditions: degenerative joint disease of the 
cervical spine (rated 10 percent), degenerative joint disease 
of the right knee (10 percent), degenerative joint disease of 
the left knee (10 percent), degenerative joint disease of the 
right hip (rated 10 percent), degenerative joint disease of 
the left hip (rated 10 percent), degenerative joint disease 
of the right shoulder (0 percent), degenerative joint disease 
of the right elbow (0 percent), and degenerative joint 
disease of the left elbow (0 percent).  In March 1999, the RO 
denied a compensable rating for residuals of a fracture of 
the right distal radius.  The RO granted service connection 
and a 20 percent rating for postoperative residuals of a 
fracture of the right distal fibula of the right ankle, with 
traumatic arthritis.  In January 2002, the RO granted a 
higher 20 percent rating for the cervical spine disability 
and a higher 20 percent rating for the right distal 
fibula/right ankle disability.  

The veteran appeals for higher ratings for all the above 
described disabilities.  The present Board decision addresses 
the evaluations for all these disabilities except for right 
and left elbow disorders.  With respect to issues of 
evaluations for right and left elbow disorders, the Board is 
undertaking additional development of the evidence, in 
accordance with 38 C.F.R. § 19.9 as amended, and after that 
development is completed, a separate Board decision will be 
done as to these issues.


FINDINGS OF FACT

1.  As of July 29, 1998, when service connection became 
effective for a cervical spine disability including 
degenerative joint disease, the RO evaluated the condition as 
being 10 percent disabling, and it assigned a higher rating 
of 20 percent for this condition as of May 29, 2001.  The 
Board finds that, continuously since the July 29, 1998 
effective date of service connection, the cervical spine 
disability has been manifested by moderate limitation of 
motion.  Any cervical spine intervertebral disc syndrome has 
been no more than slight.

2.  Service-connected degenerative joint disease of the right 
knee is manifested by X-ray findings which are negative for 
arthritis, and by no limitation of motion or instability.

3.  Service-connected degenerative joint disease of the left 
knee is manifested by  X-ray findings which are negative for 
arthritis, and by no limitation of motion or instability.

4.  Service-connected degenerative joint disease of the right 
hip is manifested by  X-ray findings which are negative for 
arthritis, and by minimal limitation of motion.

5.  The veteran's service-connected degenerative joint 
disease of the left hip is manifested by X-ray findings which 
are negative for arthritis, and by minimal limitation of 
motion.

6.  As of July 29, 1998, when service connection became 
effective for a right shoulder (major upper extremity) 
disorder with degenerative joint disease, the RO assigned a 0 
percent rating for the condition, and it assigned a higher 
rating of 20 percent as of September 27, 2001.  Continuously 
since July 29, 1998, right shoulder degenerative joint 
disease has been manifested by X-ray findings which are 
negative for arthritis; prior to September 27, 2001, there 
was full range of motion of the right shoulder; and since 
September 27, 2001, right arm motion has been possible to at 
least the shoulder level.

7.  The veteran's service-connected residuals of fracture of 
the right distal radius is manifested by no limitation of 
motion of the right wrist.

8.  The veteran's service-connected postoperative residuals 
of a fracture of the right distal fibula of the right ankle, 
with traumatic arthritis, is manifested by no more than 
moderate limitation of motion of the right ankle. 






CONCLUSIONS OF LAW

1.  The cervical spine disability has been continously 20 
percent disabling since July 29, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 
(2001).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 
(2001).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 
(2001).

4.  The criteria for a rating in excess of 10 percent for a 
right hip disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5251-5253 (2001).

5.  The criteria for a rating in excess of 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5251-5253 (2001).

6.  The criteria for higher ratings for a right shoulder 
disability, in excess of 0 percent as of July 29, 1998 and in 
excess of 20 percent as of September 27, 2001, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Codes 5003, 5201 (2001).

7.  The criteria for a compensable rating for a right wrist 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71a, Code 5215 (2001).

8.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5262, 5271 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from July 1973 to October 
1993.  Service medical records show complaints involving 
multiple joints.  The veteran suffered a distal fibular 
fracture of the right ankle in July 1993, requiring an open 
reduction with internal fixation; the surgical hardware was 
removed a couple of years later.

In April 1994, after separation from active service, the 
veteran was examined by VA.  He was noted to be right-handed.  
Range of motion of the right ankle included 20 degrees 
dorsiflexion and 45 degrees of plantar flexion, and there was 
no ankle swelling.  X-rays of both shoulders, both elbows, 
and right wrist were normal.  X-rays showed a small bony 
outgrowth (exostosis) projecting from the lateral aspect of 
the right tibia on an otherwise normal bilateral knee 
examination.  Right ankle X-rays showed the old fracture of 
the right distal fibula that had been fixated and well 
maintained.  The diagnoses included no objective findings for 
the elbows, shoulders, wrists, and knees; pain involving the 
right fibula; and no objective findings of chondromalacia of 
the knees.  

In April 1995, the RO awarded service connection for 
residuals of a fracture of the right distal radius (rated 0 
percent disabling).  

A June 1995 X-ray showed excellent healing of a right ankle 
fracture with good alignment and no loosening of the ankle 
mortise that was status post open reduction with internal 
fixation of the distal fibular fracture; the postoperative 
appearance was good, and there were no other abnormalities.  
The fracture line was no longer apparent, and no complicating 
features were noted.  The hardware from the fixation of the 
right ankle was removed in May 1996.  

In July 1998, the veteran filed claims for service connection 
for disabilites involving multiple joints.

The veteran underwent a series of VA examinations in October 
1998.  On examination of the feet, there was tenderness to 
the touch along the calcaneal fibular ligament of the right 
ankle, as well as tenderness along the scar on the lateral 
aspect of the right ankle; the scar itself was 4 inches 
linear, well-healed, non-hypertrophic, non-atrophic, and 
sensitive to touch.  No crepitus was noted on range of motion 
of the joints of the feet and ankle, and intra-articular or 
peri-articular was not noted.  Also, there was full range of 
motion of the joints of the feet and ankle, with active range 
of motion equaling passive range of motion.  On a separate VA 
examination at that time, examination of the neck revealed 
flexion from 0 to 30 degrees, extension from 0 to 30 degrees, 
bilateral lateral rotation from 0 to 20 degrees with pain, 
and bilateral rotation from 0 to 80 degrees.  Upper extremity 
strength was 5/5.  Regarding the hips, flexion was from 0 to 
90 degrees, extension was from 0 to 10 degrees, adduction was 
full, abduction was from 0 to 40 degrees, and internal and 
external rotation were full.  Range of motion of both knees 
was from 0 to 120 degrees, but there was crepitus and joint 
line tenderness.  On measurement of right ankle motion, 
dorsiflexion was from 0 to 8 degrees, and plantar flexion was 
from 0 to 34 degrees.  There was tenderness to palpation in 
his right ankle.  His shoulders showed full range of motion 
with decreasing strength in his supraspinatus and tenderness 
over the acromioclavicular joint.  The assessments were 
degenerative joint disease of the hips with some limitation 
of motion; degenerative joint disease of the cervical spine; 
degenerative joint disease of both knees; traumatic arthritis 
of the right ankle; right shoulder degenerative joint disease 
with a bursitis versus rotator cuff tear.  X-rays of the 
right distal fibula, both elbows, right shoulder, right 
wrist, both hips, and both knees were normal; only the X-rays 
of the right ankle and the cervical spine were abnormal, the 
former showing signs of some mild bony deformity consistent 
with an old healed fracture and the latter showing narrowing 
of the C5-6 disc space with spondylosis.

The RO, in a December 1998 decision, granted service 
connection and percentage evaluations, effective as of July 
29, 1998, for multiple disorders, as follows: degenerative 
joint disease of the cervical spine (rated 10 percent), 
degenerative joint disease of the right knee (10 percent), 
degenerative joint disease of the left knee (10 percent), 
degenerative joint disease of the right hip (rated 10 
percent), degenerative joint disease of the left hip (rated 
10 percent), degenerative joint disease of the right shoulder 
(0 percent), degenerative joint disease of the right elbow (0 
percent), and degenerative joint disease of the left elbow (0 
percent).  

The veteran was examined by VA in March 1999.  He complained 
of arthritis in his wrist, elbow, and shoulder.  On physical 
examination, his right wrist had range of motion equal to the 
range on the left; he demonstrated flexion to 70 degrees, 
extension to 80 degrees, radial deviation to 20 degrees, 
ulnar deviation to 35 degrees, pronation to 90 degrees, and 
supination to 80 degrees.  No swelling or deformity was 
present, but he was slightly tender on the ulnar collateral 
ligament of the right wrist and somewhat to the distal 
radioulnar joint.  The X-ray was negative.  The diagnosis was 
mild degenerative joint disease of the right wrist, residual 
fracture of the right wrist.

In a March 1999 decision, the RO denied a claim for a 
compensable rating for a fracture of the right distal radius.  
Effective from November 1, 1993, the RO awarded service 
connection and a 20 percent rating for postoperative 
residuals of a fracture of the right distal fibula at the 
right ankle, with traumatic arthritis.

Seeking to obtain a disability license plate in August 1999, 
the veteran reported arthritis all over the body with painful 
joints.  He was ambulatory, without deformities, swelling, or 
tenderness.  Also, X-rays of the elbows, hips, knee, and 
other joints were all negative for arthritis.

The veteran testified at an RO hearing in April 2000.  He 
claimed higher ratings should be assigned for his service-
connected conditions.

In June 2000, the veteran underwent a VA examination.  He 
spoke of generalized joint pain, posterior neck pain 
radiating into the right shoulder, and good right shoulder 
range of motion accompanied by scapular pain.  He described 
anterior knee pain on both sides, with giving way, locking, 
and difficulty with stairs.  He mentioned lateral hip pain, 
and pain in the posterior elbows.  He complained of right 
ankle pain with stiffness.  On physical examination, neck 
motion consisted of flexion of the chin to the chest, 
extension to 20 degrees, right and left bending to 40 
degrees, and right and left rotation of 40 degrees; there was 
some questionable tenderness in the upper cervical spine.  
Range of motion of the right shoulder included abduction and 
external rotation to 180 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees; there was some 
questionable tenderness in the acromioclavicular joint.  Knee 
motion was from 0 to 135 degrees, without crepitation on 
motion or medial or lateral collateral ligamentous laxity.  
There was no gross tenderness or swelling.  Ankle motion was 
from 10 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  There was a lateral ankle scar that was about three 
inches in length.  No swelling was present, the ankles were 
able to stress, and there was minimal, if any, tenderness, 
about the ankles.  Elbow motion was full from 0 to 135 
degrees without crepitation on motion or any tenderness.  Hip 
motion consisted of flexion to at least 110 degrees 
bilaterally, external rotation flexion to 45 degrees, 
internal rotation flexion to 20 degrees, abduction to 10 
degrees, internal rotation to 10 degrees, and external 
rotation to 40 degrees.  The diagnoses included degenerative 
joint disease of the upper cervical spine seen on X-rays, 
normal shoulders, normal knees, normal ankles, and normal 
elbows.

Private treatment records dated May 29, 2001 relate that the 
veteran had decreased range of motion of the cervical spine 
secondary to pain and stiffness along with some subjective 
sensory complaints involving his left upper extremity.  The 
assessment was possible cervical stenosis.  

A June 2001 VA MRI of the cervical spine found fairly diffuse 
cervical degenerative disk disease, more advanced at C5 and 
C6 where there was evidence of spinal and foraminal stenosis.  

A July 2001 VA progress notes shows the veteran complaining 
of neck.  He was able to move his upper extremities freely.  
Cervical active range of motion was 25 percent of normal, 
which he described as an improvement.

The veteran underwent a VA examination on September 27, 2001.  
He reported limitation of activities, with trouble gripping 
objects.  He complained of pain in his wrist, knees, ankles, 
and elbows, with left elbow pain being the worst.  On 
examination, both wrists failed to show any swelling, 
tenderness, or loss of motion.  The right elbow had a 10 
degree flexion contracture, but there was no swelling or 
tenderness.  The left elbow had a 15 degree flexion 
contracture, but there was no swelling or tenderness.  
Examination of the right shoulder showed pain on motion at 
about 90 degrees, with pain on internal and external rotation 
and a positive impingement syndrome.  Range of motion of the 
cervical spine consisted of flexion to 30 degrees and 
extension to 30 degrees.  He was also markedly limited on 
lateral deviation and lateral rotation.  Neither of his knees 
showed swelling, tenderness, or limitation of motion.  His 
hips demonstrated good range of motion, although he 
complained of pain.  In addition, both ankles had good range 
of motion.  Deep tendon reflexes were 2+ in the upper 
extremities.  X-rays of his shoulders, knees, left forearm, 
elbow, humerus, and hip were all within normal limits; the X-
rays of the cervical spine also showed narrowed C5-6 and some 
anterior bone spurs over C5-6 and C6-7.  The diagnoses were 
osteoarthritis of the cervical spine.  The examiner commented 
that the veteran had osteoarthritis of the cervical spine and 
that the most severe condition he was having at the time was 
rotator cuff tendinitis bilaterally; he also had some 
limitation of full extension in both elbows, but no other 
findings, and the remainder of the joint examination was 
normal.  The examiner indicated that depression was 
compounding the joint problem.  

In a January 2002 decision, the RO increased the evaluation 
for the cervical spine disability, including degenerative 
joint and disc disease, to 20 percent, effective May 29, 2001 
(date of a private medical record).  It increased the rating 
for the right shoulder disability to 20 percent, effective 
September 27, 2001 (date of last VA examination).




II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statements of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate the claims which are the subject of 
the present Board decision.  As to these claim, the RO has 
obtained pertinent medical records and has provided VA 
examinations.  Accordingly, VA has satisfied the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of a fracture of the right 
distal radius (right wrist) had been previously granted by 
the RO, and the present appeal as to that diability is based 
on the veteran's claim for an increased rating.  By contrast, 
the remaining issues in this appeal arose from the assignment 
of ratings on the initial grant of service connection.  Under 
such circumstances, separate percentage ratings can be 
assigned for separate periods of time based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.




A.  Degenerative joint disease of the cervical spine

Traumatic arthritis, established by X-ray findings, is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003.

A 10 percent rating is warranted when limitation of motion of 
the cervical spine is slight; a 20 percent rating is 
warranted when limitation of motion is moderate; and a 30 
percent rating is warranted when limitation of motion is 
severe.  38 C.F.R. § 4.71a, Code 5290.

Moderate intervertebral disc syndrome, with recurring attacks 
warrants a 20 percent rating.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Code 
5293.

The RO has rated the veteran's cervical spine disability as 
10 percent effective from July 29, 1998 (when service 
connection became effective), and 20 percent effective from 
May 29, 2001 (the date of a private medical record).

Medical records show limitation of motion of the cervical 
spine due to arthritis.  Since the effective date of service 
connection, while there have been some variations in range of 
motion, it is essentially shown that, considering the effects 
of pain, there has been moderate limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The supports a 20 percent rating under Codes 
5003 and 5090.  The Board finds that this has continually 
been the case since the effective date of service connection 
on July 29, 1998, and thus the 20 percent rating for the 
cervical spine condition will be effective from that date 
(rather than the "staged ratings" assigned by the RO).  To 
this extent, the requested benefit is granted.

However, there are no ascertainable periods of time, since 
the effective date of service connection, that there has been 
severe cervical spine limitation of motion, and thus a rating 
higher than 20 percent under Codes 5003 and 5090 is not 
warranted.  Medical evidence includes some findings of 
degenerative disc disease, but there is no evidence showing 
more than slight, if any, intervertebral disc syndrome, and 
thus a rating in excess of 20 percent under Code 5293 is not 
warranted.  

B.  Degenerative joint disease of the right and left knees

The RO has assigned a 10 percent rating for right knee 
degenerative joint disease and a 10 percent rating for left 
knee degenerative joint disease.  However, the latest X-rays, 
including those at the 2001 VA examination, show no 
degenerative joint disease (arthritis) of the knees.  Ratings 
under Code 5003 require X-ray confirmation of arthritis, 
which is not the case here.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Even assuming the veteran had arthritis of the knees 
confirmed by X-rays, the evidence shows neither knee has been 
more disabling than 10 percent.  Since the effective date of 
service connection, range of motion of the knees has been 
full or nearly full on examinations.  Assuming there was 
arthritis confirmed by X-rays, and when the effects of pain 
are considered, such would support no more than a 10 percent 
rating for the right knee and a 10 percent rating for the 
left knee under Codes 5003, 5260, and 5261.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  The evidence shows 
neither knee has recurrent subluxation or lateral 
instability, and a separate compensable rating under Code 
5257 is not warranted.

The weight of the evidence demonstrates that the right and 
left knee disabilities warrant no more than the 10 percent 
rating per knee now in effect.  Since the effective date of 
service connection, there have been no identifiable periods 
of time during which the conditions have warranted higher 
ratings.  Fenderson, supra.  

As the preponderance of the evidence is against the claims 
for higher ratings for right and left knee disabilities, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Degenerative joint disease of the right and left hips

The RO has assigned a 10 percent rating for right hip 
degenerative joint disease and a 10 percent rating for left 
hip degenerative joint disease.  However, the latest X-rays, 
including those at the 2001 VA examination, show no 
degenerative joint disease (arthritis) of the hips.  Ratings 
under Code 5003 require X-ray confirmation of arthritis, 
which is not the case here.

A 10 percent rating is assigned for extension of the thigh is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Code 5151.  A 10 
percent rating is warranted when flexion of the thigh is 
limited to 45 degrees; a 20 percent rating is warranted when 
such flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Code 5152.  Impairment of the thigh, with limited rotation 
and unable to toe-out more than 15 degrees, or with limited 
adduction and cannot cross the legs, is rated 10 percent; a 
20 percent rating is warranted when abduction is limited with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Even assuming the veteran had arthritis of the hips which was 
confirmed by X-rays, the evidence shows that, since the 
effective date of service connection, range of motion of the 
hips has been only minimally restricted.  Even when the 
effects of pain are considered, the reported degrees of 
motion of the hips does not support more than a 10 percent 
rating for the right hip and a 10 percent rating for the left 
hip under the cited diagnostic codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The weight of the evidence demonstrates that the right and 
left hip disabilities warrant no more than the 10 percent 
rating per hip now in effect.  Since the effective date of 
service connection, there have been no identifiable periods 
of time during which the conditions have warranted higher 
ratings, and thus higher "staged ratings" are not in order.  
See Fenderson, supra.  As the preponderance of the evidence 
is against the claims for higher ratings for right and left 
hip disabilities, the benefit- of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

D.  Degenerative joint disease of the right shoulder

The RO has assigned a 0 percent rating of degenerative joint 
disease of the right shoulder, effective from July 29, 1998 
(the effective date of service connection), and it has rated 
this condition 20 percent, effective from September 27, 2001 
(the date of the last VA examination).

The veteran is right-handed, and the right shoulder 
disability involves his major upper extremity.

A 20 percent rating is warranted when motion of the major arm 
is limited to shoulder level; a 30 percent rating is 
warranted when such motion is limited to midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, Code 5201.  When 
the requirements for a compensable rating under this code are 
not met, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

The latest X-rays, including those at the 2001 VA 
examination, show no degenerative joint disease (arthritis) 
of the right shoulder.  Ratings under Code 5003 require X-ray 
confirmation of arthritis, which is not the case here.  
Medical records since the effective date of service 
connection, until the latest VA examination in 2001, show 
full range of motion of the right shoulder.  Thus a 
noncompensable rating is warranted prior to the date of the 
2001 VA examination.  At this examination, the veteran 
reportedly had pain on raising the right arm to shoulder 
level.  Such supports no more than a 20 percent rating for 
the right shoulder disability under Code 5201, as of the date 
of the VA examination, even considering the effects of pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The preponderance of the evidence is against the claim for 
higher evaluations for a right shoulder disability at any 
time since the effective date of service connection.  See 
Fenderson, supra.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

E.  Fracture of right distal radius (right wrist)

The veteran's right wrist disability (right distal radius 
fracture) is currently rated 0 percent disabling.  He is 
right-handed, and thus, this disability involves the major 
upper extremity.

Limitation of motion of a major wrist is rated  10 percent 
when palmar flexion is limited in line with the forearm, or 
dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DCs 
5215.  When these requirements are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.  

The recent medical records, including VA examinations, show 
no limitation of motion of the right wrist, and certainly not 
to the extent required for a compensable rating, even when 
the effects of pain are considered.  38 C.F.R. § 4.40, 4.45; 
DeLuca, supra.  The preponderance of the evidence is against 
the claim for a compensable rating for a right wrist 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

F.  Right distal fibula disability (right ankle) 

The veteran's right distal fibula fracture of the right 
ankle, with traumatic arthritis, is currently rated as 20 
percent disabling, and such rating has been made effective as 
of the date of service connection, November 1, 1993, date 
after release from active duty.

Impairment of the tibia and fibula, with malunion, is rated 
10 percent when there is slight knee or ankle impairment, 20 
percent when there is moderate knee or ankle impairment, and 
30 percent when there is marked knee or ankle impairment.  
38 C.F.R. § 4.71a, Code 5262.

A 10 percent rating is warranted when limitation of ankle 
motion is moderate, and a 20 percent rating is warranted when 
limitation of ankle motion is marked.  38 C.F.R. § 4.71a, 
Code 5271.

Since the effective date of service connection, there is not 
been malunion of the fibula from the old fracture at the 
right ankle, nor has there been more than moderate associated 
knee or ankle disability as required for a higher rating 
under Code 5262.  The medical records, including a series of 
VA examinations, show some limitation of motion of the right 
ankle, generally moderate in degree.  Even if such ankle 
limited motion is classified as marked in degree, such 
supports only a 20 percent rating under Code 5271, even when 
the effects of pain are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

The weight of the evidence demonstrates that the right ankle 
disability warrants no more than the 20 percent rating now in 
effect.  Since the effective date of service connection, 
there have been no identifiable periods of time during which 
the condition has warranted a higher rating.  See Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim for a higher rating for a right ankle disability, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A 20 percent rating is granted for a cervical spine 
disability, continuously since the July 29, 1998 effective 
date for service connection, and to this extent only, a 
higher initial rating for this disability is granted.  A 
rating higher than 20 percent for a cervical spine disability 
is denied.

Higher ratings for a right knee disability, left knee 
disability, right hip disability, left hip disability, right 
shoulder disability, right wrist disability, and right ankle 
disability are denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

